Citation Nr: 0214383	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to July 13, 1994, 
for the award of service connection for asthma.

2.  Entitlement to an effective date prior to July 13, 1994, 
for the award of a total compensation rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 RO decision which granted the 
veteran's claim for service connection for asthma and 
assigned an effective date of July 13, 1994.  This matter 
also arises from a July 1998 RO decision which granted TDIU 
and assigned an effective date of July 13, 1994.  The veteran 
appeals to the Board for earlier effective dates for service 
connection for asthma and for TDIU.

The veteran clarified his representation at the hearing.

FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1990, the RO 
denied service connection for asthma.

2.  On July 13, 1994, the RO received the veteran's 
application to reopen a claim of service connection for 
asthma.

3.  The RO received the veteran's formal claim for TDIU (VA 
Form 21-8940) on January 23, 1998.


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to July 13, 1994, for service connection for 
asthma.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

2.  The legal criteria have not been met for an effective 
date prior to July 13, 1994, for TDIU.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1971, the veteran filed his first claim for VA 
benefits.  In this claim, he did not indicate he had any 
respiratory problems, including asthma. 

In April 1990, the RO received the veteran's application for 
service connection for asthma.  In his claim, he related he 
had asthma since 1970. 

By a June 1990 RO decision, service connection for asthma was 
denied.  By a July 1990 RO letter, the veteran was 
specifically informed of the denial and of his appellate 
rights.  This letter was sent to his home address (i.e. his 
last address of record).  He did not respond.

On July 13, 1994, the RO received the veteran's claim of 
service connection for asthma.  With his claim, the RO 
received numerous VA medical records dated from January 1991 
through April 1994.  These medical records document that the 
veteran reported a long history of asthma.  A January 2, 
1991, record reflects a diagnosis of asthma.  Other submitted 
records include a June 1990 statement from a VA physician 
which is to the effect that the veteran had asthma which was 
a longstanding problem. 

In April 1995, the RO conducted a VA records search from 1971 
to the present.  This search yielded records including a 
March 1989 record which reflects a diagnosis of asthma.   

Affidavits prepared in August 1995, from the veteran's 
friends and family, are to the effect that the veteran did 
not have respiratory difficulties prior to service.  
Following his service discharge, however, he reported having 
breathing problems and was diagnosed as having asthma.

By a November 1997 RO decision, service connection for asthma 
was granted and a 60 percent rating was assigned as of July 
13, 1994.

In January 1998, the RO received the veteran's application 
for TDIU benefits.

By a July 1998 RO decision, service connection for TDIU was 
granted as of July 13, 1994.

At a June 2002 Travel Board hearing, the veteran testified 
that he never received notification of the 1990 denial of the 
RO's decision, via mail; rather, he said he was first 
informed by his representative approximately one year after 
the decision was rendered.  He said he was told by his 
representative that there "wasn't any reason to go on 
because I wouldn't get service connected for asthma anyway. . 
."  He said he filed another claim in 1994.

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The record shows that the veteran was 
properly notified of the November 1997 and July 1998 RO 
decisions, which assigned July 13, 1994, as the effective 
date for the grant of service connection for asthma and TDIU.  
The veteran was issued a statement of the case (in October 
1998) and a supplemental statements of the case (in June 
2000).  The Board concludes that the RO decision, statement 
of the case, and supplemental statements of the case and 
letters sent to the veteran over the years informed him of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In 
sum, VA has met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Asthma

The veteran first filed a claim for VA compensation benefits 
in December 1971.  He
did not indicate he had respiratory problems at that time, 
but instead reported having residuals of a laceration of the 
finger among other conditions.  In April 1990, the RO 
received the veteran's initial claim of service connection 
for asthma.  In June 1990, the RO denied this claim on the 
basis that inservice respiratory problems were acute and 
transitory and on the basis that there was no competent 
medical evidence providing an etiological link between 
current asthma and service.  The veteran was informed of the 
decision, and he did not appeal.  As such, the RO's decision 
is final.  See 38 U.S.C.A. § 7105.  

On July 13, 1994, the RO received a statement from the 
veteran indicating he desired service connection for asthma.  
This is the earliest claim to reopen following the RO's June 
1990 denial of the claim for service connection for asthma.  
By a November 1997 RO decision, service connection for asthma 
was granted and an effective date of July 13, 1994, was 
assigned.

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  Thus, as a reopened claim, the earliest date for 
which entitlement to service connection for asthma could be 
granted is the date of receipt of the veteran's claim, which 
is July 13, 1994.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).

Notably, numerous VA and private medical records, dating from 
the 1960s to the 1990s, were received in conjunction with or 
following the veteran's July 1994 claim of service connection 
for asthma.  VA records dated from the 1970s through the 
1990s demonstrate the veteran was diagnosed as having asthma 
as early as 1989; thereafter, the record is replete with such 
references.  

It is acknowledged that per 38 C.F.R. § 3.157(b)(1), receipt 
of a report of treatment by VA will be accepted as an 
informal claim for increase in certain circumstances.  38 
C.F.R. § 3.157(a) and (b).  However, a recent Court decision 
held that 38 C.F.R. § 3.157 "allows for the reports to serve 
as informal claims for increased disability compensation for 
service-connected conditions, and as claims to reopen 
finalized claims regarding service-connected conditions. . 
."  Sears v. Principi, No. 99-1390 (August 20, 2002).  In 
other words, 38 C.F.R. § 3.157 is not applicable in a case 
such as this.  

Finally, the veteran appears to contend that he is entitled 
to an effective date for service connection for asthma as of 
his release from service in 1971, or as of 1990, when he 
first filed his claim of service connection.  First, it is 
noted that the veteran is not entitled to an effective date 
as of the day after his service discharge as he failed to 
file a claim within one year of his discharge.  38 C.F.R. 
§ 3.400(b)(2).  Rather, he first filed a claim of service 
connection for asthma in April 1990.  He is not, however, 
entitled to an effective date of April 1990 as he failed to 
timely appeal a June 1990 RO decision which denied his claim, 
as discussed above.  He has indicated that he was not 
informed that his claim was denied in June 1990, apparently 
arguing that the decision was not final as he was not 
properly informed of the outcome.  Best v. Brown, 10 Vet. 
App. 322 (1997).  To the contrary, the evidence on file shows 
that in July 1990, the RO sent the veteran a letter to his 
last address of record, indicating that his claim had been 
denied and notifying him of his appellate rights.  The mere 
assertion of non-receipt of the application form does not 
rebut the presumption of administrative regularity on this 
point.  Warfield v. Gober, 10 Vet. App. 483 (1997).

In conclusion, the veteran is not entitled to an effective 
date prior to July 13, 1994, for the award of service 
connection for asthma. 

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  However, it is the established 
VA policy that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans unemployable by 
reason of service-connected disabilities, but who fail to 
meet the standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran filed a claim for service connection for asthma 
in July 1994.  He first filed a claim for TDIU in January 
1998.  By a July 1998 decision, the RO granted TDIU and made 
such effective as of July 13, 1994.  The RO noted that the 
veteran's service-connected bronchial asthma prevented 
substantially gainful employment.  At the time of the RO's 
July 1998 RO decision, the veteran was in receipt of service 
connection for three disabilities:  residuals of a laceration 
of the left index finger (rated 0 percent as of November 
1971), a chronic lumbosacral strain (rated 0 percent as of 
November 1971), and bronchial asthma (60 percent as of July 
13, 1994).  Accepting as true, the RO's rationale for the 
basis of the TDIU grant, that bronchial asthma precludes 
employment, assigning an effective date prior to July 13, 
1994, for TDIU would be impermissible as this is the date on 
which service connection for bronchial asthma was 
established.  (Per the discussion above, assignment of an 
earlier effective date for service connection for bronchial 
asthma is not warranted.)  Even assuming the RO's rationale 
is incorrect, there is no evidence on file showing that that 
the veteran's other service-connected disabilities, 
consisting of his residuals of a laceration of the left index 
finger and a chronic lumbosacral strain, combined to preclude 
employment prior to July 13, 1994.  Again, it is noted that 
he first filed his TDIU claim in January 1998, and the 
pertinent regulation specifies that the effective date of an 
award of increased compensation shall be the earliest as of 
which it is factually ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Both claims

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claims and, thus, 
the rule is inapplicable. 


ORDER

Entitlement to an effective date prior to July 13, 1994, for 
the award of service connection for asthma is denied.

Entitlement to an effective date prior to July 13, 1994, for 
TDIU is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

